 

Case 1:18-cv-01929-MN Document 8 Filed 05/21/19 Page 1 of 1 PagelD #: 155

Case 1:18-cv-01929-MN Document 3 Filed 12/05/18 Page 1 of 1 PagelD #: 150

AO 120 (Rev, 08/10)

 

TO: Mail Stop 8

P.O. Box 1450

Director of the U.S. Patent and Trademark Office

Alexandria, VA 22313-1450

 

FILING OR DETERMINATION OF AN
ACTION REGARDING A PATENT OR

REPORT ON THE

TRADEMARK

 

 

In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been

filed in the U.S. District Court

for the District of Delaware
[Trademarks or [¥f[Patents. ( [) the patent action involves 35 U.S.C. § 292.):

on the following

 

DOCKET NO. DATE FILED
12/5/2018

 

US. DISTRICT COURT

 

for the District of Delaware

 

PLAINTIFF
JSDQ Mesh Technologies LLC

DEFENDANT

 

General Dynamics Mission Systems, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRADE Rew 0. TRADEMARK HOLDER OF PATENT OR TRADEMARK
1 7,286,828 10/23/2007 JSDQ Mesh Technologies LLC
2 7,916,648 3/29/2011 JSDQ Mesh Technologies LLC
3 RE 43,675 9/18/2012 JSDQ Mesh Technologies LLC
4 RE 44,607 11/19/2013 JSDQ Mesh Technologies LLC
5

In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED INCLUDED BY
(_] Amendment (] Answer ("] Cross Bill {_] Other Pleading

TRADERIARR NO. TRADEMARK HOLDER OF PATENT OR TRADEMARK
1
2
3
4
5

In the above—entitled case, the following decision has been rendered or judgement issued:

DECISION/JUDGEMENT

hee DLT, Notre of Vob

 

 

Zé.

CLERK United States District Court
844 N. King Street, Unit 18

 

 

(BY)

 

PUTY CLERK

DATE

 

 

 

——Wiimington; BE-19861

Copy 1—Upon initiation of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director

eo | Ob —_|"5] 21/2015

Copy 3—Upon termination of action, mail this copy to Director
Copy 4—Case file copy

 

 
